PLATT, District Judge.
It is conceded by counsel for the petitioner that they are not worried lest justice might escape them in the state court on account of prejudice or local influence, if their case shall be submitted to any of the local judges having jurisdiction. Indeed, it is not reasonable that in such an event they should worry, since all the judges of the superior court are of the highest character, and, traveling on circuit, as they do, will be very likely to reside in •a portion of the state farther from the scene of action than the federal judge. It is the fear of the effect of local prejudice and influence upon the jury which is the exciting cause of the petition. In such case it would seem that Rev. St. § 550, might be invoked by the petitioner. Under that section a judge holding the superior court in New London county may, if in his opinion the cause of justice requires it, order the cause, as soon as it has been put to the jury, to be transferred to the superior court in any other county.
In the circumstances, the moving party will perhaps thank me for expressing no decided opinion upon the controverted issue which is before me. It would seem clear that the state judge, sitting upon the very ground where the controversy exists, could determine the matter very much more satisfactorily than I can, at a distance, and with somewhat meager affidavits to guide me.
The petition is 'denied.